DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-25-22.
Claim 1 is amended.
Claims 7-13 are withdrawn.

Election/Restrictions
This application contains claims 7-13 drawn to an invention nonelected without traverse in the reply filed on 05-09-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US20200066624).
Re Claim 1, Chou show and disclose
A circuit board structure, comprising: 
a first sub-board (top board, fig. 2E), comprising a plurality of circuit patterns (20b with 25, fig. 2D and 2E); 
a second sub-board (bottom board, fig. 2E), comprising a plurality of pads (20b, fig. 2D and 2E); and 
a connecting structure layer (21 with 24a, fig. 2B and 2E), disposed between the first sub-board and the second sub-board (fig. 2E), wherein the connecting structure layer has a plurality of through holes (fig. 2) and comprises an insulating layer (21, fig. 2E), a first adhesive layer (upper 24a, fig. 2B and 2E), a second adhesive layer (lower 24a, fig. 2B and 2E), and a plurality of conductive blocks (20a, 20a’ or 20a”, fig. 2A-B), the first adhesive layer and the second adhesive layer are located on two opposite sides of the insulating layer (fig. 2B), the first adhesive layer is directly connected to the first sub-board (fig. 2E), the second adhesive layer is directly connected to the second sub-board (fig. 2E), the through holes penetrate through the first adhesive layer, the insulating layer, and the second adhesive layer (fig. 2E), and the conductive blocks are located in the through holes (fig. 2E), wherein a diameter of each of the through holes is constant (fig. 2A’), each of the conductive blocks has an upper surface and a lower surface of each of the conductive blocks are respectivcly opposite to each other (fig. 2A’), the upper surface is lower than a first surface of the first adhesive layer relatively away from the insulating layer and the lower surface is higher than a second surface of the second adhesive layer relatively away from the insulating layer (fig. 2A’ and 2E), each of the circuit patterns contacts the upper surface of each of the conductive blocks (fig. 2E), and each of the pads contacts the lower surface of each of the conductive blocks (fig. 2E).
	Re Claim 2, Chou show and disclose
The circuit board structure according to claim 1, wherein a height of each of the conductive blocks is equal to or greater than a thickness of the insulating layer (fig. 2A’).
Re Claim 3, Chou show and disclose
The circuit board structure according to claim 1, wherein the first sub-board comprises a dielectric layer (260, fig. 2E), a first circuit layer (262, fig. 2E), a second circuit layer (261, fig. 2E), and a plurality of conductive vias (vias connecting 261 and 262, fig. 2E), the first circuit layer and the second circuit layer are located on two opposite sides of the dielectric layer (fig. 2E), the conductive vias penetrate through the dielectric layer and are connected to the first circuit layer and the second circuit layer (fig. 2E), and the second circuit layer comprises the circuit patterns (fig. 2E).
Re Claim 4, Chou show and disclose
The circuit board structure according to claim 1, wherein the first sub-board comprises a plurality of dielectric layers (of 260, fig. 2E), a plurality of circuit layers (261 and 262, fig. 2E), and a plurality of conductive vias (vias connecting 261 and 261, fig. 2E), the circuit layers and the dielectric layers are stacked in an alternating manner (fig. 2E), the conductive vias penetrate the dielectric layers and are connected to the circuit layers (fig. 2E), one layer (lower 261, fig. 2E, same as 25 of fig. 2D) among the circuit layers relatively adjacent to the connecting structure layer comprises the circuit patterns (fig. 2D and 2E), and at least one layer among the circuit layers comprises a plurality of fine circuits (fine circuit layers of 261, fig. 2E).
Re Claim 5, Chou show and disclose
The circuit board structure according to claim 1, wherein the second sub-board further comprises a substrate (substrate of bottom board, fig. 2E), and the pads are located on a top surface of the substrate (fig. 2E).
Re Claim 6, Chou show and disclose
The circuit board structure according to claim 5, wherein the substrate comprises a printed circuit board (fig. 2E), a bismaleimide-triazine carrier board, a ceramic substrate, a redistribution layer carrier board, or a glass substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848